IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AMRO ELANSARI,                                 : No. 135 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
CHESTER COUNTY DISTRICT                        :
ATTORNEY'S OFFICE, WEST GOSHEN                 :
MAGISTRATE COURT,                              :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for the Issuance of a Writ of Mandamus”

is DENIED.